DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on March 11, 2021.
Claims 1-10 are pending. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 11, 2021 and August 19, 2021 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10
Indep. Claims 1, 8 and 10, each recites the limitations of “transferability” in the claim languages.  Such limitations have not been explicitly characterized by clear and concise claim languages to enable any person skilled in the art to which it pertains, to clearly determine the scope of such limitations.  In details, even read in light of specification (as any further descriptions from the original disclosure which might constitute as “controlling definition” for the claimed limitation of “transferability”, also not able to be found), it is unclear that what scope the claimed limitation of “transferability” is covering, it’s considered to be indefinite.  The term is therefore indefinite because the specification does not clearly redefine the term and the claim language does not clearly define the metes and bounds of the term “transferability”. 
In addition, the issue identified above, also affects the corresponding dependent claims 2-4, 5-7 and 9. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (U.S. Pub. No. 2018/0046416 A1).
With regard to claim 1, the claim is drawn to an information processing system for managing progress of a job including one or more work processes, the information processing system (see Watanabe, i.e. in Fig. 1 and in para. 22 and etc., disclose the Print On Demand (POD) printing system) comprising: 
one or more imagers that are associated with the one or more work processes of the job and configured to capture a form being transferred together with a work object of the job (see Watanabe, i.e. in para. 41-44 and in Fig. 4, disclose that, “[0041] The printing instruction unit 225 instructs the printer 103 to print the product data to which management information for post-processing is attached by the post-processing information attachment unit 223 based on the request information acquired by the request information acquisition unit 221. At this time, the printing instruction unit 225 also instructs the printer 103 to print the work instruction sheet data generated by the work instruction sheet data generation unit 224…”, and further in para. 43 that, “… the ‘Work instruction sheet data 400’ shown in FIG. 4 includes each item of “Appointed date of delivery” 401, “Request ID” 402, “Client” 403, “Subject matter” 404, “File” 405, “Number of copies” 406, “Format” 407, “Color” 408, and “Delivery destination” 409”; further in para. 39, in Fig. 1 and 4, and etc., disclose that “…process management barcode to be read by”; in addition, i.e. fig. 7 and etc. for more details); and 
a processor (see Watanabe, i.e. in para. 62, discloses that “processing is implemented by the CPU 202 of the host PC 102”) programmed to execute a process including 
	managing the one or more work processes of the job based on the one or more imagers capturing the form (see Watanabe, i.e. fig. 7, para. 53-54, disclose that “…step 703, the post-processing information attachment unit 223 attaches management information for post-processing (e.g., barcode to be read by the cutting machine 105), which is used in the next work instruction sheet data based on the request information acquired at step 701…”), 
	recognizing a mark image indicating transferability from image data of the form captured by the one or more imagers (see Watanabe, i.e. in Fig. 4 and in para. 44, disclose that “In “Request ID” 402, for example, a barcode or the like obtained by coding information, such as a unique identification number, to identify the request contents is described. The code indicating the request ID is read at the time of delivery work and used for collation and the like with a delivery slip…”, and in para. 39, discloses that “[0039] The post-processing information attachment unit 223 attaches management information for post-processing (e.g., process management barcode to be read by the stitching machine 104 and the cutting machine 105) to the product data and the work instruction sheet data for which impositioning has been performed by using the above-described layout information”), and 
	managing whether the work object is transferable to a next work process based on the mark image recognized from the image data obtained by capturing the form (see Watanabe, i.e. in para. 40, discloses that “[0040] The work instruction sheet data generation unit 224 generates work instruction sheet data from the request information received from the request information acquisition unit 221. Further, the work instruction sheet data generation unit 224 also generates printing setting information (e.g., sheet specification, instructions of saddle stitch processing performed by the printer 103) for the work instruction sheet data. The generated printing setting information is sent to the printing instruction unit 225 and is made use of as data to be attached to the work instruction sheet data. In the present embodiment, the generation of 
With regard to claim 5, the claim is drawn to the information processing system as claimed in claim 1, wherein the processor is programmed to send information on the work object transferable to the next work process to an automated guided vehicle system to cause an automated guided vehicle to transfer the work object (see Watanabe, i.e. in para. 39-40, disclose that “[0039] The post-processing information attachment unit 223 attaches management information for post-processing (e.g., process management barcode to be read by the stitching machine 104 and the cutting machine 105) to the product data and the work instruction sheet data for which impositioning has been performed by using the above-described layout information.  [0040] The work instruction sheet data generation unit 224 generates work instruction sheet data from the request information received from the request information acquisition unit 221. Further, the work instruction sheet data generation unit 224 also generates printing setting information (e.g., sheet specification, instructions of saddle stitch processing performed by the printer 103) for the work instruction sheet data. The generated printing setting information is sent to the printing instruction unit 225 and is made use of as data to be attached to the work instruction sheet data. In the present embodiment, the generation of the work instruction sheet data is performed on the host PC 102 side, but this is not limited. For example, a configuration may be accepted in which the work instruction sheet data is generated in the order management server 101 and the host PC 102 receives the work instruction sheet data in place of the request information”). 
With regard to claim 6, the claim is drawn to the information processing system as claimed in claim 1, wherein the processor is programmed to cause a user terminal operated by a user to display information on the work object transferable to the next work process (see Watanabe, i.e. in Fig. 6 and in para. 49, discloses that “[0049] FIG. 6 is a diagram showing an example of a UI screen of the POD application 220. On a UI screen 600 of the POD application 220, information on four items, i.e., “Job ID” 603, “Subject matter” 604, “Device name” 605, and “Status” 606, is displayed in a list. In the list, in one row, information on production instructions to be transmitted to one device is displayed. For example, in the case where business matter that will undergo the production process of printing by the printer 103 and binding by the stitching machine 104 is requested, on the list on the UI screen 600, two rows for the print job and the stitch processing job are displayed and it is made possible to control each job independently of each other”). 
With regard to claim 7, the claim is drawn to the information processing system as claimed in claim 1, wherein the mark image indicating transferability is printed or displayed on a medium attached to the work object or a transportation equipment for transporting the work object (see Watanabe, i.e. in fig. 4 and in para. 43, disclose that “[0043] Next, the work instruction sheet data is explained. FIG. 4 shows an example of work instruction sheet data generated based on request information. Work instruction sheet data 400 shown in FIG. 4 includes each item of “Appointed date of delivery” 401, “Request ID” 402, “Client” 403, “Subject matter” 404, “File” 405, “Number of copies” 406, “Format” 407, “Color” 408, and “Delivery destination” 409. These items are information that a client registers to the order management server 101 at the time of request, or information that the order management server 101 issues for management of product data. An operator checks the contents of each item 
With regard to claim 8, the claim is drawn to a method performed by an information processing apparatus for managing progress of a job including one or more work processes (see Watanabe, i.e. in Fig. 1 and in para. 22 and etc., disclose the Print On Demand (POD) printing system, and Fig. 7, 10 and etc.), the method comprising: 
managing the one or more work processes of the job based on one or more imagers that are associated with the one or more work processes of the job and configured to capture a form being transferred together with a work object of the job (see Watanabe, i.e. in para. 41-44 and in Fig. 4, disclose that, “[0041] The printing instruction unit 225 instructs the printer 103 to print the product data to which management information for post-processing is attached by the post-processing information attachment unit 223 based on the request information acquired by the request information acquisition unit 221. At this time, the printing instruction unit 225 also instructs the printer 103 to print the work instruction sheet data generated by the work instruction sheet data generation unit 224…”, and further in para. 43 that, “… the ‘Work instruction sheet data 400’ shown in FIG. 4 includes each item of “Appointed date of delivery” 401, “Request ID” 402, “Client” 403, “Subject matter” 404, “File” 405, “Number of copies” 406, “Format” 407, “Color” 408, and “Delivery destination” 409”; further in para. 39, in Fig. 1 and 4, and etc., disclose that “…process management barcode to be read by”; in addition, i.e. fig. 7 and etc. for more details),
recognizing a mark image indicating transferability from image data of the form captured by the one or more imagers (see Watanabe, i.e. in Fig. 4 and in para. 44, disclose that “In “Request ID” 402, for example, a barcode or the like obtained by coding information, such as a ., process management barcode to be read by the stitching machine 104 and the cutting machine 105) to the product data and the work instruction sheet data for which impositioning has been performed by using the above-described layout information”), and
managing whether the work object is transferable to a next work process based on the mark image recognized from the image data obtained by capturing the form (see Watanabe, i.e. in para. 40, discloses that “[0040] The work instruction sheet data generation unit 224 generates work instruction sheet data from the request information received from the request information acquisition unit 221. Further, the work instruction sheet data generation unit 224 also generates printing setting information (e.g., sheet specification, instructions of saddle stitch processing performed by the printer 103) for the work instruction sheet data. The generated printing setting information is sent to the printing instruction unit 225 and is made use of as data to be attached to the work instruction sheet data. In the present embodiment, the generation of the work instruction sheet data is performed on the host PC 102 side, but this is not limited. For example, a configuration may be accepted in which the work instruction sheet data is generated in the order management server 101 and the host PC 102 receives the work instruction sheet data in place of the request information.”).
With regard to claim 9, the claim is drawn to a non-transitory computer-readable storage medium storing a program for causing a computer to execute the method of claim 8 (see Watanabe, i.e. in para. 68, discloses that “[0068] Embodiment(s) of the present invention can a storage medium (which may also be referred to more fully as a ‘non-transitory computer-readable storage medium’) to perform the functions of one or more of the above-described embodiment(s) and/or that includes one or more circuits (e.g., application specific integrated circuit (ASIC)) for performing the functions of one or more of the above-described embodiment(s), and by a method performed by the computer of the system or apparatus by, for example, reading out and executing the computer executable instructions from the storage medium to perform the functions of one or more of the above-described embodiment(s) and/or controlling the one or more circuits to perform the functions of one or more of the above-described embodiment(s)…”).
With regard to claim 10, the claim is drawn to an information processing apparatus for managing progress of a job including one or more work processes (see Watanabe, i.e. in Fig. 1 and in para. 22 and etc., disclose the Print On Demand (POD) printing system), the information processing apparatus comprising: 
a processor (see Watanabe, i.e. in para. 62, discloses that “processing is implemented by the CPU 202 of the host PC 102”) programmed to execute a process including 
managing the one or more work processes of the job based on one or more imagers that are associated with the one or more work processes of the job and configured to capture a form being transferred together with a work object of the job (see Watanabe, i.e. in para. 41-44 and in Fig. 4, disclose that, “[0041] The printing instruction unit 225 instructs the printer 103 to print the product data to which management information for post-processing is attached by the post-processing information attachment unit 223 based on the request information acquired by the request information acquisition unit 221. At this time, the printing instruction unit 225 also Work instruction sheet data 400’ shown in FIG. 4 includes each item of “Appointed date of delivery” 401, “Request ID” 402, “Client” 403, “Subject matter” 404, “File” 405, “Number of copies” 406, “Format” 407, “Color” 408, and “Delivery destination” 409”; further in para. 39, in Fig. 1 and 4, and etc., disclose that “…process management barcode to be read by”; in addition, i.e. fig. 7 and etc. for more details),
recognizing a mark image indicating transferability from image data of the form captured by the one or more imagers (see Watanabe, i.e. in Fig. 4 and in para. 44, disclose that “In “Request ID” 402, for example, a barcode or the like obtained by coding information, such as a unique identification number, to identify the request contents is described. The code indicating the request ID is read at the time of delivery work and used for collation and the like with a delivery slip…”, and in para. 39, discloses that “[0039] The post-processing information attachment unit 223 attaches management information for post-processing (e.g., process management barcode to be read by the stitching machine 104 and the cutting machine 105) to the product data and the work instruction sheet data for which impositioning has been performed by using the above-described layout information”), and
managing whether the work object is transferable to a next work process based on the mark image recognized from the image data obtained by capturing the form (see Watanabe, i.e. in para. 40, discloses that “[0040] The work instruction sheet data generation unit 224 generates work instruction sheet data from the request information received from the request information acquisition unit 221. Further, the work instruction sheet data generation unit 224 also generates printing setting information (e.g., sheet specification, instructions of saddle stitch processing performed by the printer 103) for the work instruction sheet data. The generated printing setting information is sent to the printing instruction unit 225 and is made use of as data to be attached to the work instruction sheet data. In the present embodiment, the generation of the work instruction sheet data is performed on the host PC 102 side, but this is not limited. For example, a configuration may be accepted in which the work instruction sheet data is generated in the order management server 101 and the host PC 102 receives the work instruction sheet data in place of the request information.”).

Allowable Subject Matter
With regard to Claims 2-4, claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the corresponding rejections and/or objection (if any) set forth in the Office Action above.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 2, the closest prior arts of record, Watanabe, do not disclose or suggest, among the other limitations, the additional required limitation of “wherein the processor is programmed to manage, for the work object, a state flag indicating whether the work object is transferable to the next work process and a control flag indicating whether the state flag is valid or invalid, and change the control flag from a valid value indicating that the state flag is valid to an invalid value indicating that the state flag is invalid when the work object is transferred from a previous work process to the next work process”.  These additional features in combination with 
With regard to claims 3-4, the claims are depending directly or indirectly from the independent Claim 2, each encompasses the required limitations recited in the independent claim discussed above.
Therefore, claims 2-4 are objected to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lu et al. (U.S. Pat/Pub No. 2022/0027111 A1) disclose an invention relates to a mobile computing device to include a camera, a processor and a memory resource to store a printing control application. 
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        8